Motion for reargument or for leave to appeal to the Court of Appeals denied. If the defendant feels aggrieved by the erroneous statement as to the act of 1902 * no doubt leave will be granted to it at Special Term to serve such amended answer as deemed advisable without terms. Present — Jenks, P. J., Burr, Thomas, Carr and Rich, JJ.

 See Laws of 1902, chap. 600, which was stated to have been repealed by Labor Law (Consol. Laws, chap. 31; Laws of 1909, chap. 36), art. 14, as amd. by Laws of 1910, chap. 352. —[Rep.